      Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 1 of 40



 1   Robert A. Weikert (Bar No. 121146)
     rweikert@nixonpeabody.com
 2   Dawn N. Valentine (Bar No. 206486)
     dvalentine@nixonpeabody.com
 3   NIXON PEABODY LLP
     One Embarcadero Center
 4   San Francisco, California 94111-3600
     Tel: (415) 984-8200
 5   Fax: (415) 984-8300

 6   David L. May (appearance pro hac vice)
     dmay@nixonpeabody.com
 7   Jennette E. Wiser (appearance pro hac vice)
     jwiser@nixonpeabody.com
 8   NIXON PEABODY LLP
     799 9th Street NW
 9   Washington, DC 20001-4501
     Tel: (202) 585-8000
10   Fax: (202) 585-8080

11   Deanna R. Kunze (appearance pro hac vice)
     dkunze@nixonpeabody.com
12   Jason T. Kunze (appearance pro hac vice)
     jkunze@nixonpeabody.com
13   NIXON PEABODY LLP
     70 West Madison Street, 35th Floor
14   Chicago, IL 60602
     Tel: (312) 977-4400
15   Fax: (312) 977-4405

16   Attorneys for Valve Corporation

17
                                UNITED STATES DISTRICT COURT
18
                             NORTHERN DISTRICT OF CALIFORNIA
19
                                        OAKLAND DIVISION
20

21   STARDOCK SYSTEMS, INC.,                       Case No.: 17-cv-07025-SBA

22          Plaintiff                              COUNTER-DEFENDANT VALVE
                                                   CORPORATION’S ANSWER AND
23          vs.                                    AFFIRMATIVE DEFENSES TO
                                                   DEFENDANTS’ AND COUNTER-
24   PAUL REICHE III and ROBERT                    CLAIMANTS’ SECOND AMENDED
     FREDERICK FORD,                               COUNTERCLAIM
25
            Defendants.
26

27

28                                                                   CASE NO. 4:17-CV-07025-SBA
             COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
      DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 2 of 40



 1
     PAUL REICHE III and ROBERT
 2   FREDERICK FORD,
 3          Counter-Claimants
 4          vs.
 5   STARDOCK SYSTEMS, INC., GOG
     LIMITED, GOG POLAND SP. Z.O.O., and
 6   VALVE CORPORATION,
 7          Counter-Defendants.
 8
            Counter-Defendant [sic] Valve Corporation (“Valve”), by and through its counsel, responds
 9
     as follows to Defendants and Counter-Claimants Paul Reiche III’s (“Reiche”) and Robert Frederick
10
     Ford’s (“Ford”) (collectively, “Defendants”) Second Amended Counterclaim.
11
                                            INTRODUCTION
12
            1.      Valve lacks knowledge or information sufficient to form a belief about the truth of
13

14   any and all allegations asserted in Paragraph 1 of the Second Amended Counterclaim, and on that

15   basis denies the allegations.
16          2.      Valve lacks knowledge or information sufficient to form a belief about the truth of
17
     any and all allegations asserted in Paragraph 2 of the Second Amended Counterclaim, and on that
18
     basis denies the allegations.
19
            3.      Valve lacks knowledge or information sufficient to form a belief about the truth of
20

21   any and all allegations asserted in Paragraph 3 of the Second Amended Counterclaim, and on that

22   basis denies the allegations.

23          4.      Valve lacks knowledge or information sufficient to form a belief about the truth of
24   any and all allegations asserted in Paragraph 4 of the Second Amended Counterclaim, and on that
25
     basis denies the allegations.
26
            5.      Valve admits that in or around the fall of 2017, Stardock Systems, Inc. (“Stardock”)
27

28                                                   2                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 3 of 40



 1   began selling Star Control I and Star Control II via https://store.steampowered.com/. Valve also
 2   admits that it previously distributed and sold Stardock’s Star Control: Origins Fleet Battles beta
 3
     and music packs related to Stardock’s Star Control Origins via https://store.steampowered.com/
 4
     and on September 20, 2018, began distributing and selling Stardock’s Star Control: Origins game.
 5
     Valve lacks knowledge or information sufficient to form a belief about the truth of any and all other
 6

 7   allegations asserted in Paragraph 5 of the Second Amended Counterclaim, and on that basis denies

 8   the allegations.

 9
            6.      Valve lacks knowledge or information sufficient to form a belief about the truth of
10
     any and all allegations asserted in Paragraph 6 of the Second Amended Counterclaim, and on that
11
     basis denies the allegations.
12
                                                 PARTIES
13

14          7.      Valve lacks knowledge or information sufficient to form a belief about the truth of

15   any and all allegations asserted in Paragraph 7 of the Second Amended Counterclaim, and on that

16   basis denies the allegations.
17          8.      Valve lacks knowledge or information sufficient to form a belief about the truth of
18
     any and all allegations asserted in Paragraph 8 of the Second Amended Counterclaim, and on that
19
     basis denies the allegations.
20
            9.      Valve lacks knowledge or information sufficient to form a belief about the truth of
21

22   any and all allegations asserted in Paragraph 9 of the Second Amended Counterclaim, and on that

23   basis denies the allegations.

24          10.     Valve lacks knowledge or information sufficient to form a belief about the truth of
25
     any and all allegations asserted in Paragraph 10 of the Second Amended Counterclaim, and on that
26
     basis denies the allegations.
27

28                                                    3                      CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 4 of 40



 1            11.    Valve admits the allegations in Paragraph 11 of the Second Amended Counterclaim.

 2                                    JURISDICTION AND VENUE
 3
              12.    Valve admits the allegations in Paragraph 12 of the Second Amended Counterclaim.
 4
              13.    Valve lacks knowledge or information sufficient to form a belief about the truth of
 5
     any and all allegations asserted in Paragraph 13 of the Second Amended Counterclaim, and on that
 6

 7   basis denies the allegations.

 8            14.    Valve lacks knowledge or information sufficient to form a belief about the truth of

 9   any and all allegations asserted in Paragraph 14 of the Second Amended Counterclaim, and on that
10   basis denies the allegations.
11
              15.    Valve does not contest personal jurisdiction in this action. Valve otherwise denies
12
     the allegations in Paragraph 16 of the Second Amended Counterclaim to the extent they pertain to
13
     Valve.
14

15            16.    Valve denies the allegations in Paragraph 16 of the Second Amended Counterclaim

16   to the extent they pertain to Valve.

17
              17.    Valve does not contest the venue of this action. Valve otherwise denies the
18
     allegations in Paragraph 17 of the Second Amended Counterclaim to the extent they pertain to
19
     Valve.
20
                                     INTRADISTRICT ASSIGNMENT
21
              18.    Valve admits the allegations in Paragraph 18 of the Second Amended Counterclaim,
22
     but denies that it engaged in any wrongdoing or unlawful conduct.
23

24                                     FACTUAL BACKGROUND
25
              Reiche and Ford’s Creation and Development of Star Control and Star Control II
26
              19.    Valve lacks knowledge or information sufficient to form a belief about the truth of
27

28                                                    4                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 5 of 40



 1   any and all allegations asserted in Paragraph 19 of the Second Amended Counterclaim, and on that
 2   basis denies the allegations.
 3
            20.     Valve lacks knowledge or information sufficient to form a belief about the truth of
 4
     any and all allegations asserted in Paragraph 20 of the Second Amended Counterclaim, and on that
 5
     basis denies the allegations.
 6

 7          21.     Valve lacks knowledge or information sufficient to form a belief about the truth of

 8   any and all allegations asserted in Paragraph 21 of the Second Amended Counterclaim, and on that

 9   basis denies the allegations.
10
            22.     Valve lacks knowledge or information sufficient to form a belief about the truth of
11
     any and all allegations asserted in Paragraph 22 of the Second Amended Counterclaim, and on that
12
     basis denies the allegations.
13
            23.     Valve lacks knowledge or information sufficient to form a belief about the truth of
14

15   any and all allegations asserted in Paragraph 23 of the Second Amended Counterclaim, and on that

16   basis denies the allegations.
17          24.     Valve lacks knowledge or information sufficient to form a belief about the truth of
18
     any and all allegations asserted in Paragraph 24 of the Second Amended Counterclaim, and on that
19
     basis denies the allegations.
20
            25.     Valve lacks knowledge or information sufficient to form a belief about the truth of
21

22   any and all allegations asserted in Paragraph 25 of the Second Amended Counterclaim, and on that

23   basis denies the allegations.

24          26.     Valve lacks knowledge or information sufficient to form a belief about the truth of
25   any and all allegations asserted in Paragraph 26 of the Second Amended Counterclaim, and on that
26
     basis denies the allegations.
27

28                                                   5                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 6 of 40



 1          27.     Valve lacks knowledge or information sufficient to form a belief about the truth of
 2   any and all allegations asserted in Paragraph 27 of the Second Amended Counterclaim, and on that
 3
     basis denies the allegations.
 4
            28.     Valve lacks knowledge or information sufficient to form a belief about the truth of
 5
     any and all allegations asserted in Paragraph 28 of the Second Amended Counterclaim, and on that
 6

 7   basis denies the allegations.

 8          29.     Valve lacks knowledge or information sufficient to form a belief about the truth of

 9   any and all allegations asserted in Paragraph 29 of the Second Amended Counterclaim, and on that
10
     basis denies the allegations.
11
            30.     Valve lacks knowledge or information sufficient to form a belief about the truth of
12
     any and all allegations asserted in Paragraph 30 of the Second Amended Counterclaim, and on that
13
     basis denies the allegations.
14

15          31.     Valve lacks knowledge or information sufficient to form a belief about the truth of

16   any and all allegations asserted in Paragraph 31 of the Second Amended Counterclaim, and on that
17   basis denies the allegations.
18
            32.     Valve lacks knowledge or information sufficient to form a belief about the truth of
19
     any and all allegations asserted in Paragraph 32 of the Second Amended Counterclaim, and on that
20
     basis denies the allegations.
21

22          33.     Valve lacks knowledge or information sufficient to form a belief about the truth of
23   any and all allegations asserted in Paragraph 33 of the Second Amended Counterclaim, and on that
24   basis denies the allegations.
25
                   Star Control 3 and 4 and Expiration of the 1988 License Agreement
26
            34.     Valve lacks knowledge or information sufficient to form a belief about the truth of
27

28                                                   6                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 7 of 40



 1   any and all allegations asserted in Paragraph 34 of the Second Amended Counterclaim, and on that
 2   basis denies the allegations.
 3
            35.     Valve admits that Defendants’ Second Amended Counterclaim purports to define
 4
     the “Classic Star Control Games” as Star Control, Star Control II, and Star Control 3, collectively.
 5
            36.     Valve lacks knowledge or information sufficient to form a belief about the truth of
 6

 7   any and all allegations asserted in Paragraph 36 of the Second Amended Counterclaim, and on that

 8   basis denies the allegations.

 9          37.     Valve lacks knowledge or information sufficient to form a belief about the truth of
10
     any and all allegations asserted in Paragraph 37 of the Second Amended Counterclaim, and on that
11
     basis denies the allegations.
12
            38.     Valve lacks knowledge or information sufficient to form a belief about the truth of
13
     any and all allegations asserted in Paragraph 38 of the Second Amended Counterclaim, and on that
14

15   basis denies the allegations.

16          39.     Valve lacks knowledge or information sufficient to form a belief about the truth of
17   any and all allegations asserted in Paragraph 39 of the Second Amended Counterclaim, and on that
18
     basis denies the allegations.
19
            40.     Valve lacks knowledge or information sufficient to form a belief about the truth of
20
     any and all allegations asserted in Paragraph 40 of the Second Amended Counterclaim, and on that
21

22   basis denies the allegations.

23          41.     Valve lacks knowledge or information sufficient to form a belief about the truth of

24   any and all allegations asserted in Paragraph 41 of the Second Amended Counterclaim, and on that
25   basis denies the allegations.
26
            42.     Valve lacks knowledge or information sufficient to form a belief about the truth of
27

28                                                    7                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 8 of 40



 1   any and all allegations asserted in Paragraph 42 of the Second Amended Counterclaim, and on that
 2   basis denies the allegations.
 3
            43.     Valve lacks knowledge or information sufficient to form a belief about the truth of
 4
     any and all allegations asserted in Paragraph 43 of the Second Amended Counterclaim, and on that
 5
     basis denies the allegations.
 6

 7          44.     Valve lacks knowledge or information sufficient to form a belief about the truth of

 8   any and all allegations asserted in Paragraph 44 of the Second Amended Counterclaim, and on that

 9   basis denies the allegations.
10
                      Accolade’s Successors’ Abandonment and Fraudulent Renewal
11
                            of the Registration for the Star Control Trademark
12
            45.     Valve lacks knowledge or information sufficient to form a belief about the truth of
13
     any and all allegations asserted in Paragraph 45 of the Second Amended Counterclaim, and on that
14

15   basis denies the allegations.

16          46.     Valve lacks knowledge or information sufficient to form a belief about the truth of
17   any and all allegations asserted in Paragraph 46 of the Second Amended Counterclaim, and on that
18
     basis denies the allegations.
19
            47.     Valve lacks knowledge or information sufficient to form a belief about the truth of
20
     any and all allegations asserted in Paragraph 47 of the Second Amended Counterclaim, and on that
21

22   basis denies the allegations.

23          48.     Valve lacks knowledge or information sufficient to form a belief about the truth of

24   any and all allegations asserted in Paragraph 48 of the Second Amended Counterclaim, and on that
25   basis denies the allegations.
26

27

28                                                   8                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 9 of 40



 1                Reiche and Ford’s Continued Development of the Star Control Universe
 2             Through The Ur-Quan Masters and Agreement with Atari to Resume Sales
 3
                                     of the Classic Star Control Games
 4
            49.     Valve lacks knowledge or information sufficient to form a belief about the truth of
 5
     any and all allegations asserted in Paragraph 49 of the Second Amended Counterclaim, and on that
 6

 7   basis denies the allegations.

 8          50.     Valve admits that Defendants’ Second Amended Counterclaim purports to define

 9   the “Reiche and Ford’s Star Control Games” as Star Control, Star Control II, including The Ur-
10
     Quan Masters, and Reiche’s Preexisting Characters used in Star Control 3, collectively. Valve
11
     lacks knowledge or information sufficient to form a belief about the truth of any and all other
12
     allegations asserted in Paragraph 50 of the Second Amended Counterclaim, and on that basis denies
13
     the allegations.
14

15          51.     Valve lacks knowledge or information sufficient to form a belief about the truth of

16   any and all allegations asserted in Paragraph 51 of the Second Amended Counterclaim, and on that
17   basis denies the allegations.
18
            52.     Valve lacks knowledge or information sufficient to form a belief about the truth of
19
     any and all allegations asserted in Paragraph 52 of the Second Amended Counterclaim, and on that
20
     basis denies the allegations.
21

22          53.     Valve lacks knowledge or information sufficient to form a belief about the truth of

23   any and all allegations asserted in Paragraph 53 of the Second Amended Counterclaim, and on that

24   basis denies the allegations.
25          54.     Valve lacks knowledge or information sufficient to form a belief about the truth of
26
     any and all allegations asserted in Paragraph 54 of the Second Amended Counterclaim, and on that
27

28                                                   9                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 10 of 40



 1   basis denies the allegations.
 2          55.     Valve lacks knowledge or information sufficient to form a belief about the truth of
 3
     any and all allegations asserted in Paragraph 55 of the Second Amended Counterclaim, and on that
 4
     basis denies the allegations.
 5
            56.     Valve lacks knowledge or information sufficient to form a belief about the truth of
 6

 7   any and all allegations asserted in Paragraph 56 of the Second Amended Counterclaim, and on that

 8   basis denies the allegations.

 9          57.     Valve lacks knowledge or information sufficient to form a belief about the truth of
10
     any and all allegations asserted in Paragraph 57 of the Second Amended Counterclaim, and on that
11
     basis denies the allegations.
12
            58.     Valve lacks knowledge or information sufficient to form a belief about the truth of
13
     any and all allegations asserted in Paragraph 58 of the Second Amended Counterclaim, and on that
14

15   basis denies the allegations.

16          59.     Valve lacks knowledge or information sufficient to form a belief about the truth of
17   any and all allegations asserted in Paragraph 59 of the Second Amended Counterclaim, and on that
18
     basis denies the allegations.
19
            60.     Valve lacks knowledge or information sufficient to form a belief about the truth of
20
     any and all allegations asserted in Paragraph 60 of the Second Amended Counterclaim, and on that
21

22   basis denies the allegations.

23          61.     Valve lacks knowledge or information sufficient to form a belief about the truth of

24   any and all allegations asserted in Paragraph 61 of the Second Amended Counterclaim, and on that
25   basis denies the allegations.
26
            62.     Valve lacks knowledge or information sufficient to form a belief about the truth of
27

28                                                  10                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 11 of 40



 1   any and all allegations asserted in Paragraph 62 of the Second Amended Counterclaim, and on that
 2   basis denies the allegations.
 3
            63.     Valve lacks knowledge or information sufficient to form a belief about the truth of
 4
     any and all allegations asserted in Paragraph 63 of the Second Amended Counterclaim, and on that
 5
     basis denies the allegations.
 6

 7          64.     Valve lacks knowledge or information sufficient to form a belief about the truth of

 8   any and all allegations asserted in Paragraph 64 of the Second Amended Counterclaim, and on that

 9   basis denies the allegations.
10
            Stardock Purportedly Buys Star Control Trademark and Star Control 3 Copyright
11
            65.     Valve lacks knowledge or information sufficient to form a belief about the truth of
12
     any and all allegations asserted in Paragraph 65 of the Second Amended Counterclaim, and on that
13
     basis denies the allegations.
14

15          66.     Valve lacks knowledge or information sufficient to form a belief about the truth of

16   any and all allegations asserted in Paragraph 66 of the Second Amended Counterclaim, and on that
17   basis denies the allegations.
18
            67.     Valve lacks knowledge or information sufficient to form a belief about the truth of
19
     any and all allegations asserted in Paragraph 67 of the Second Amended Counterclaim, and on that
20
     basis denies the allegations.
21

22          68.     Valve lacks knowledge or information sufficient to form a belief about the truth of

23   any and all allegations asserted in Paragraph 68 of the Second Amended Counterclaim, and on that

24   basis denies the allegations.
25          69.     Valve lacks knowledge or information sufficient to form a belief about the truth of
26
     any and all allegations asserted in Paragraph 69 of the Second Amended Counterclaim, and on that
27

28                                                  11                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 12 of 40



 1   basis denies the allegations.
 2                Reiche and Ford Repeatedly Reject Stardock’s Requests to License Reiche
 3
                      and Ford’s Star Control Games for Use in Stardock’s New Game
 4
            70.      Valve lacks knowledge or information sufficient to form a belief about the truth of
 5
     any and all allegations asserted in Paragraph 70 of the Second Amended Counterclaim, and on that
 6

 7   basis denies the allegations.

 8          71.      Valve lacks knowledge or information sufficient to form a belief about the truth of

 9   any and all allegations asserted in Paragraph 71 of the Second Amended Counterclaim, and on that
10
     basis denies the allegations.
11
            72.      Valve lacks knowledge or information sufficient to form a belief about the truth of
12
     any and all allegations asserted in Paragraph 72 of the Second Amended Counterclaim, and on that
13
     basis denies the allegations.
14

15          73.      Valve lacks knowledge or information sufficient to form a belief about the truth of

16   any and all allegations asserted in Paragraph 73 of the Second Amended Counterclaim, and on that
17   basis denies the allegations.
18
            74.      Valve lacks knowledge or information sufficient to form a belief about the truth of
19
     any and all allegations asserted in Paragraph 74 of the Second Amended Counterclaim, and on that
20
     basis denies the allegations.
21

22          75.      Valve lacks knowledge or information sufficient to form a belief about the truth of

23   any and all allegations asserted in Paragraph 75 of the Second Amended Counterclaim, and on that

24   basis denies the allegations.
25          76.      Valve lacks knowledge or information sufficient to form a belief about the truth of
26
     any and all allegations asserted in Paragraph 76 of the Second Amended Counterclaim, and on that
27

28                                                   12                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 13 of 40



 1   basis denies the allegations.
 2          77.      Valve lacks knowledge or information sufficient to form a belief about the truth of
 3
     any and all allegations asserted in Paragraph 77 of the Second Amended Counterclaim, and on that
 4
     basis denies the allegations.
 5
            78.      Valve lacks knowledge or information sufficient to form a belief about the truth of
 6

 7   any and all allegations asserted in Paragraph 78 of the Second Amended Counterclaim, and on that

 8   basis denies the allegations.

 9          79.      Valve lacks knowledge or information sufficient to form a belief about the truth of
10
     any and all allegations asserted in Paragraph 79 of the Second Amended Counterclaim, and on that
11
     basis denies the allegations.
12
            Stardock Begins Making False Statements About Reiche and Ford’s Involvement
13
                  in Its New Game, and Asks Reiche and Ford Again Repeatedly to License
14

15                             Their Star Control Games, Which They Refuse

16          80.      Valve lacks knowledge or information sufficient to form a belief about the truth of
17   any and all allegations asserted in Paragraph 80 of the Second Amended Counterclaim, and on that
18
     basis denies the allegations.
19
            81.      Valve lacks knowledge or information sufficient to form a belief about the truth of
20
     any and all allegations asserted in Paragraph 81 of the Second Amended Counterclaim, and on that
21

22   basis denies the allegations.

23          82.      Valve lacks knowledge or information sufficient to form a belief about the truth of

24   any and all allegations asserted in Paragraph 82 of the Second Amended Counterclaim, and on that
25   basis denies the allegations.
26
            83.      Valve lacks knowledge or information sufficient to form a belief about the truth of
27

28                                                   13                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 14 of 40



 1   any and all allegations asserted in Paragraph 83 of the Second Amended Counterclaim, and on that
 2   basis denies the allegations.
 3
            84.     Valve lacks knowledge or information sufficient to form a belief about the truth of
 4
     any and all allegations asserted in Paragraph 84 of the Second Amended Counterclaim, and on that
 5
     basis denies the allegations.
 6

 7          85.     Valve lacks knowledge or information sufficient to form a belief about the truth of

 8   any and all allegations asserted in Paragraph 85 of the Second Amended Counterclaim, and on that

 9   basis denies the allegations.
10
            86.     Valve lacks knowledge or information sufficient to form a belief about the truth of
11
     any and all allegations asserted in Paragraph 86 of the Second Amended Counterclaim, and on that
12
     basis denies the allegations.
13
            87.     Valve lacks knowledge or information sufficient to form a belief about the truth of
14

15   any and all allegations asserted in Paragraph 87 of the Second Amended Counterclaim, and on that

16   basis denies the allegations.
17          88.     Valve lacks knowledge or information sufficient to form a belief about the truth of
18
     any and all allegations asserted in Paragraph 88 of the Second Amended Counterclaim, and on that
19
     basis denies the allegations.
20
            89.     Valve lacks knowledge or information sufficient to form a belief about the truth of
21

22   any and all allegations asserted in Paragraph 89 of the Second Amended Counterclaim, and on that

23   basis denies the allegations.

24          90.     Valve lacks knowledge or information sufficient to form a belief about the truth of
25   any and all allegations asserted in Paragraph 90 of the Second Amended Counterclaim, and on that
26
     basis denies the allegations.
27

28                                                  14                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 15 of 40



 1          91.     Valve lacks knowledge or information sufficient to form a belief about the truth of
 2   any and all allegations asserted in Paragraph 91 of the Second Amended Counterclaim, and on that
 3
     basis denies the allegations.
 4
            92.     Valve lacks knowledge or information sufficient to form a belief about the truth of
 5
     any and all allegations asserted in Paragraph 92 of the Second Amended Counterclaim, and on that
 6

 7   basis denies the allegations.

 8          93.     Valve lacks knowledge or information sufficient to form a belief about the truth of

 9   any and all allegations asserted in Paragraph 93 of the Second Amended Counterclaim, and on that
10
     basis denies the allegations.
11
            94.     Valve lacks knowledge or information sufficient to form a belief about the truth of
12
     any and all allegations asserted in Paragraph 94 of the Second Amended Counterclaim, and on that
13
     basis denies the allegations.
14

15          95.     Valve lacks knowledge or information sufficient to form a belief about the truth of

16   any and all allegations asserted in Paragraph 95 of the Second Amended Counterclaim, and on that
17   basis denies the allegations.
18
            96.     Valve lacks knowledge or information sufficient to form a belief about the truth of
19
     any and all allegations asserted in Paragraph 96 of the Second Amended Counterclaim, and on that
20
     basis denies the allegations.
21

22          97.     Valve lacks knowledge or information sufficient to form a belief about the truth of

23   any and all allegations asserted in Paragraph 97 of the Second Amended Counterclaim, and on that

24   basis denies the allegations.
25          98.     Valve lacks knowledge or information sufficient to form a belief about the truth of
26
     any and all allegations asserted in Paragraph 98 of the Second Amended Counterclaim, and on that
27

28                                                  15                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 16 of 40



 1   basis denies the allegations.
 2          99.     Valve lacks knowledge or information sufficient to form a belief about the truth of
 3
     any and all allegations asserted in Paragraph 99 of the Second Amended Counterclaim, and on that
 4
     basis denies the allegations.
 5
            100.    Valve lacks knowledge or information sufficient to form a belief about the truth of
 6

 7   any and all allegations asserted in Paragraph 100 of the Second Amended Counterclaim, and on

 8   that basis denies the allegations.

 9     Stardock’s, Valve’s, and GOG’s Copyright and Trademark Infringement and Other Unfair
10
                                                Competition
11
            101.    Valve admits that Stardock has previously sold the Classic Star Control Games via
12
     https://store.steampowered.com/. Valve lacks knowledge or information sufficient to form a belief
13
     about the truth of any and all other allegations asserted in Paragraph 101 of the Second Amended
14

15   Counterclaim, and on that basis denies the allegations.

16          102.    Valve lacks knowledge or information sufficient to form a belief about the truth of
17   any and all allegations asserted in Paragraph 102 of the Second Amended Counterclaim, and on
18
     that basis denies the allegations.
19
            103.    Valve lacks knowledge or information sufficient to form a belief about the truth of
20
     any and all allegations asserted in Paragraph 103 of the Second Amended Counterclaim, and on
21

22   that basis denies the allegations.

23          104.    Valve admits that in December 2017, Reiche and Ford sent Valve a notice of

24   infringement and request to remove the Classic Star Control Games, that Stardock sent Valve a
25   counter-notice and that Valve thereafter continued selling the Classic Star Control Games until
26
     Stardock requested that distribution be stopped. Valve lacks knowledge or information sufficient
27

28                                                   16                    CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 17 of 40



 1   to form a belief about the truth of any and all other allegations asserted in Paragraph 104 of the
 2   Second Amended Counterclaim, and on that basis denies the allegations.
 3
            105.    Valve lacks knowledge or information sufficient to form a belief about the truth of
 4
     any and all allegations asserted in Paragraph 105 of the Second Amended Counterclaim, and on
 5
     that basis denies the allegations.
 6

 7          106.    Valve lacks knowledge or information sufficient to form a belief about the truth of

 8   any and all allegations asserted in Paragraph 106 of the Second Amended Counterclaim, and on

 9   that basis denies the allegations.
10
            107.    Valve lacks knowledge or information sufficient to form a belief about the truth of
11
     any and all allegations asserted in Paragraph 107 of the Second Amended Counterclaim, and on
12
     that basis denies the allegations.
13
            108.    Valve lacks knowledge or information sufficient to form a belief about the truth of
14

15   any and all allegations asserted in Paragraph 108 of the Second Amended Counterclaim, and on

16   that basis denies the allegations.
17          109.    Valve lacks knowledge or information sufficient to form a belief about the truth of
18
     any and all allegations asserted in Paragraph 109 of the Second Amended Counterclaim, and on
19
     that basis denies the allegations.
20
            110.    Valve admits that it previously distributed Stardock’s Star Control: Origins Fleet
21

22   Battles beta via https://store.steampowered.com/. Valve lacks knowledge or information sufficient

23   to form a belief about the truth of any and all other allegations asserted in Paragraph 110 of the

24   Second Amended Counterclaim, and on that basis denies the allegations.
25          111.    Valve lacks knowledge or information sufficient to form a belief about the truth of
26
     any and all allegations asserted in Paragraph 111 of the Second Amended Counterclaim, and on
27

28                                                  17                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 18 of 40



 1   that basis denies the allegations.
 2          112.    Valve lacks knowledge or information sufficient to form a belief about the truth of
 3
     any and all allegations asserted in Paragraph 112 of the Second Amended Counterclaim, and on
 4
     that basis denies the allegations.
 5
            113.    Valve lacks knowledge or information sufficient to form a belief about the truth of
 6

 7   any and all allegations asserted in Paragraph 113 of the Second Amended Counterclaim, and on

 8   that basis denies the allegations.

 9          114.    Valve lacks knowledge or information sufficient to form a belief about the truth of
10
     any and all allegations asserted in Paragraph 114 of the Second Amended Counterclaim, and on
11
     that basis denies the allegations.
12
            115.    Valve lacks knowledge or information sufficient to form a belief about the truth of
13
     any and all allegations asserted in Paragraph 115 of the Second Amended Counterclaim, and on
14

15   that basis denies the allegations.

16          116.    Valve lacks knowledge or information sufficient to form a belief about the truth of
17   any and all allegations asserted in Paragraph 116 of the Second Amended Counterclaim, and on
18
     that basis denies the allegations.
19
            117.    Valve lacks knowledge or information sufficient to form a belief about the truth of
20
     any and all allegations asserted in Paragraph 117 of the Second Amended Counterclaim, and on
21

22   that basis denies the allegations.

23          118.    Valve lacks knowledge or information sufficient to form a belief about the truth of

24   any and all allegations asserted in Paragraph 118 of the Second Amended Counterclaim, and on
25   that basis denies the allegations.
26
            119.    Valve lacks knowledge or information sufficient to form a belief about the truth of
27

28                                                  18                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 19 of 40



 1   any and all allegations asserted in Paragraph 119 of the Second Amended Counterclaim, and on
 2   that basis denies the allegations.
 3
            120.    Valve lacks knowledge or information sufficient to form a belief about the truth of
 4
     any and all allegations asserted in Paragraph 120 of the Second Amended Counterclaim, and on
 5
     that basis denies the allegations.
 6

 7          121.    Valve lacks knowledge or information sufficient to form a belief about the truth of

 8   any and all allegations asserted in Paragraph 121 of the Second Amended Counterclaim, and on

 9   that basis denies the allegations.
10
            122.    Valve lacks knowledge or information sufficient to form a belief about the truth of
11
     any and all allegations asserted in Paragraph 122 of the Second Amended Counterclaim, and on
12
     that basis denies the allegations.
13
            123.    Valve admits that it previously distributed Stardock’s Star Control: Origins – Arilou
14

15   Content     Pack     and    Star     Control:   Origins   –    Chenjesu     Content     Pack    via

16   https://store.steampowered.com/. Valve lacks knowledge or information sufficient to form a belief
17   about the truth of any and all other allegations asserted in Paragraph 123 of the Second Amended
18
     Counterclaim, and on that basis denies the allegations.
19
            124.    Valve lacks knowledge or information sufficient to form a belief about the truth of
20
     any and all allegations asserted in Paragraph 124 of the Second Amended Counterclaim, and on
21

22   that basis denies the allegations.

23          125.    Valve lacks knowledge or information sufficient to form a belief about the truth of

24   any and all allegations asserted in Paragraph 125 of the Second Amended Counterclaim, and on
25   that basis denies the allegations.
26
            126.    Valve lacks knowledge or information sufficient to form a belief about the truth of
27

28                                                    19                    CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 20 of 40



 1   any and all allegations asserted in Paragraph 126 of the Second Amended Counterclaim, and on
 2   that basis denies the allegations.
 3
            127.    Valve lacks knowledge or information sufficient to form a belief about the truth of
 4
     any and all allegations asserted in Paragraph 127 of the Second Amended Counterclaim, and on
 5
     that basis denies the allegations.
 6

 7          128.    Valve admits that on September 20, 2018, it began distributing and selling

 8   Stardock’s Star Control: Origins game via https://store.steampowered.com/.             Valve lacks

 9   knowledge or information sufficient to form a belief about the truth of any and all other allegations
10
     asserted in Paragraph 128 of the Second Amended Counterclaim, and on that basis denies the
11
     allegations.
12
            129.    Valve lacks knowledge or information sufficient to form a belief about the truth of
13
     any and all allegations asserted in Paragraph 129 of the Second Amended Counterclaim, and on
14

15   that basis denies the allegations.

16          130.    Valve lacks knowledge or information sufficient to form a belief about the truth of
17   any and all allegations asserted in Paragraph 130 of the Second Amended Counterclaim, and on
18
     that basis denies the allegations.
19
            131.    Valve lacks knowledge or information sufficient to form a belief about the truth of
20
     any and all allegations asserted in Paragraph 131 of the Second Amended Counterclaim, and on
21

22   that basis denies the allegations.

23          132.    Valve lacks knowledge or information sufficient to form a belief about the truth of

24   any and all allegations asserted in Paragraph 132 of the Second Amended Counterclaim, and on
25   that basis denies the allegations.
26
            133.    Valve lacks knowledge or information sufficient to form a belief about the truth of
27

28                                                    20                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 21 of 40



 1   any and all allegations asserted in Paragraph 133 of the Second Amended Counterclaim, and on
 2   that basis denies the allegations.
 3
            134.    Valve lacks knowledge or information sufficient to form a belief about the truth of
 4
     any and all allegations asserted in Paragraph 134 of the Second Amended Counterclaim, and on
 5
     that basis denies the allegations.
 6

 7          135.    Valve lacks knowledge or information sufficient to form a belief about the truth of

 8   any and all allegations asserted in Paragraph 135 of the Second Amended Counterclaim, and on

 9   that basis denies the allegations.
10
            136.    Valve lacks knowledge or information sufficient to form a belief about the truth of
11
     any and all allegations asserted in Paragraph 136 of the Second Amended Counterclaim, and on
12
     that basis denies the allegations.
13
            137.    Valve lacks knowledge or information sufficient to form a belief about the truth of
14

15   any and all allegations asserted in Paragraph 137 of the Second Amended Counterclaim, and on

16   that basis denies the allegations.
17          138.    Valve lacks knowledge or information sufficient to form a belief about the truth of
18
     any and all allegations asserted in Paragraph 138 of the Second Amended Counterclaim, and on
19
     that basis denies the allegations.
20
            139.    Valve lacks knowledge or information sufficient to form a belief about the truth of
21

22   any and all allegations asserted in Paragraph 139 of the Second Amended Counterclaim, and on

23   that basis denies the allegations.

24   Stardock’s Fraudulent Claims to Trademark Rights to Prevent Reiche and Ford from Making
25                                        Their Own Derivative Work
26
            140.    Valve lacks knowledge or information sufficient to form a belief about the truth of
27

28                                                   21                    CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 22 of 40



 1   any and all allegations asserted in Paragraph 140 of the Second Amended Counterclaim, and on
 2   that basis denies the allegations.
 3
            141.    Valve lacks knowledge or information sufficient to form a belief about the truth of
 4
     any and all allegations asserted in Paragraph 141 of the Second Amended Counterclaim, and on
 5
     that basis denies the allegations.
 6

 7          142.    Valve lacks knowledge or information sufficient to form a belief about the truth of

 8   any and all allegations asserted in Paragraph 142 of the Second Amended Counterclaim, and on

 9   that basis denies the allegations.
10
            143.    Valve lacks knowledge or information sufficient to form a belief about the truth of
11
     any and all allegations asserted in Paragraph 143 of the Second Amended Counterclaim, and on
12
     that basis denies the allegations.
13
            144.    Valve lacks knowledge or information sufficient to form a belief about the truth of
14

15   any and all allegations asserted in Paragraph 144 of the Second Amended Counterclaim, and on

16   that basis denies the allegations.
17          145.    Valve lacks knowledge or information sufficient to form a belief about the truth of
18
     any and all allegations asserted in Paragraph 145 of the Second Amended Counterclaim, and on
19
     that basis denies the allegations.
20
            146.    Valve lacks knowledge or information sufficient to form a belief about the truth of
21

22   any and all allegations asserted in Paragraph 146 of the Second Amended Counterclaim, and on

23   that basis denies the allegations.

24          147.    Valve lacks knowledge or information sufficient to form a belief about the truth of
25   any and all allegations asserted in Paragraph 147 of the Second Amended Counterclaim, and on
26
     that basis denies the allegations.
27

28                                                  22                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 23 of 40



 1          148.    Valve lacks knowledge or information sufficient to form a belief about the truth of
 2   any and all allegations asserted in Paragraph 148 of the Second Amended Counterclaim, and on
 3
     that basis denies the allegations.
 4
            149.    Valve lacks knowledge or information sufficient to form a belief about the truth of
 5
     any and all allegations asserted in Paragraph 149 of the Second Amended Counterclaim, and on
 6

 7   that basis denies the allegations.

 8          150.    Valve lacks knowledge or information sufficient to form a belief about the truth of

 9   any and all allegations asserted in Paragraph 150 of the Second Amended Counterclaim, and on
10
     that basis denies the allegations.
11
            151.    Valve lacks knowledge or information sufficient to form a belief about the truth of
12
     any and all allegations asserted in Paragraph 151 of the Second Amended Counterclaim, and on
13
     that basis denies the allegations.
14

15                                GOG Breaches the Ford-GOG Agreement

16          152.    Valve lacks knowledge or information sufficient to form a belief about the truth of
17   any and all allegations asserted in Paragraph 152 of the Second Amended Counterclaim, and on
18
     that basis denies the allegations.
19
            153.    Valve lacks knowledge or information sufficient to form a belief about the truth of
20
     any and all allegations asserted in Paragraph 153 of the Second Amended Counterclaim, and on
21

22   that basis denies the allegations.

23          154.    Valve lacks knowledge or information sufficient to form a belief about the truth of

24   any and all allegations asserted in Paragraph 154 of the Second Amended Counterclaim, and on
25   that basis denies the allegations.
26
            155.    Valve lacks knowledge or information sufficient to form a belief about the truth of
27

28                                                  23                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 24 of 40



 1   any and all allegations asserted in Paragraph 155 of the Second Amended Counterclaim, and on
 2   that basis denies the allegations.
 3
            156.    Valve lacks knowledge or information sufficient to form a belief about the truth of
 4
     any and all allegations asserted in Paragraph 156 of the Second Amended Counterclaim, and on
 5
     that basis denies the allegations.
 6

 7          157.    Valve lacks knowledge or information sufficient to form a belief about the truth of

 8   any and all allegations asserted in Paragraph 157 of the Second Amended Counterclaim, and on

 9   that basis denies the allegations.
10
            158.    Valve lacks knowledge or information sufficient to form a belief about the truth of
11
     any and all allegations asserted in Paragraph 158 of the Second Amended Counterclaim, and on
12
     that basis denies the allegations.
13
            159.    Valve lacks knowledge or information sufficient to form a belief about the truth of
14

15   any and all allegations asserted in Paragraph 159 of the Second Amended Counterclaim, and on

16   that basis denies the allegations.
17   Reiche and Ford’s Notices & Valve’s & GOG’s Continued Intentional & Willful Infringement
18
            160.    Valve admits the allegations in Paragraph 160 to the extent they pertain to Valve.
19
     Valve lacks knowledge or information sufficient to form a belief about the truth of any and all other
20
     allegations asserted in Paragraph 160 of the Second Amended Counterclaim, and on that basis
21

22   denies the allegations.

23          161.    Valve admits that on September 20, 2018, it began distributing and selling

24   Stardock’s Star Control: Origins game via https://store.steampowered.com/.             Valve lacks
25   knowledge or information sufficient to form a belief about the truth of any and all other allegations
26
     asserted in Paragraph 161 of the Second Amended Counterclaim, and on that basis denies the
27

28                                                    24                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 25 of 40



 1   allegations.
 2          162.    Valve denies the allegations in Paragraph 162 to the extent they pertain to Valve.
 3
     Valve lacks knowledge or information sufficient to form a belief about the truth of any and all other
 4
     allegations asserted in Paragraph 162 of the Second Amended Counterclaim, and on that basis
 5
     denies the allegations.
 6

 7                                      FIRST CAUSE OF ACTION

 8          (Copyright Infringement – 17 U.S.C. § 501 – Against All Counter-Defendants)

 9          163.    Valve realleges and incorporates herein by reference its responses to Paragraphs 1
10
     through 162 above as if set forth in full.
11
            164.    Valve denies the allegations in Paragraph 164 to the extent they pertain to Valve.
12
     Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
13
     164 of the Second Amended Counterclaim, and denies them on that basis.
14

15          165.    Valve denies the allegations in Paragraph 165 to the extent they pertain to Valve.

16   Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
17   165 of the Second Amended Counterclaim, and denies them on that basis.
18
            166.    Valve denies the allegations in Paragraph 166 to the extent they pertain to Valve.
19
     Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
20
     166 of the Second Amended Counterclaim, and denies them on that basis.
21

22          167.    Valve denies the allegations in Paragraph 167 to the extent they pertain to Valve.

23   Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph

24   167 of the Second Amended Counterclaim, and denies them on that basis.
25          168.    Valve denies the allegations in Paragraph 168 to the extent they pertain to Valve.
26
     Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
27

28                                                    25                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 26 of 40



 1   168 of the Second Amended Counterclaim, and denies them on that basis.
 2                                    SECOND CAUSE OF ACTION
 3
               (Declaratory Judgment re: Ownership of Copyrights – Against Stardock)
 4
            169.    Valve realleges and incorporates herein by reference its responses to Paragraphs 1
 5
     through 168 above as if set forth in full.
 6

 7          170.    This alleged claim for relief is not asserted against Valve, and therefore no response

 8   is required from Valve. To the extent a response is required, Valve does not have sufficient

 9   information to admit or deny the allegations in Paragraph 170 of the Second Amended
10
     Counterclaim, and denies them on that basis.
11
            171.    This alleged claim for relief is not asserted against Valve, and therefore no response
12
     is required from Valve. To the extent a response is required, Valve does not have sufficient
13
     information to admit or deny the allegations in Paragraph 171 of the Second Amended
14

15   Counterclaim, and denies them on that basis.

16          172.    This alleged claim for relief is not asserted against Valve, and therefore no response
17   is required from Valve. To the extent a response is required, Valve does not have sufficient
18
     information to admit or deny the allegations in Paragraph 172 of the Second Amended
19
     Counterclaim, and denies them on that basis.
20
                                       THIRD CAUSE OF ACTION
21

22       (Unfair Competition – Lanham Act § 43(a) (15 U.S.C. § 1125(a) – Against Stardock)

23          173.    Valve realleges and incorporates herein by reference its responses to Paragraphs 1

24   through 172 above as if set forth in full.
25          174.    This alleged claim for relief is not asserted against Valve, and therefore no response
26
     is required from Valve. To the extent a response is required, Valve does not have sufficient
27

28                                                    26                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 27 of 40



 1   information to admit or deny the allegations in Paragraph 174 of the Second Amended
 2   Counterclaim, and denies them on that basis.
 3
            175.    This alleged claim for relief is not asserted against Valve, and therefore no response
 4
     is required from Valve. To the extent a response is required, Valve does not have sufficient
 5
     information to admit or deny the allegations in Paragraph 175 of the Second Amended
 6

 7   Counterclaim, and denies them on that basis.

 8          176.    This alleged claim for relief is not asserted against Valve, and therefore no response

 9   is required from Valve. To the extent a response is required, Valve does not have sufficient
10
     information to admit or deny the allegations in Paragraph 176 of the Second Amended
11
     Counterclaim, and denies them on that basis.
12
            177.    This alleged claim for relief is not asserted against Valve, and therefore no response
13
     is required from Valve. To the extent a response is required, Valve does not have sufficient
14

15   information to admit or deny the allegations in Paragraph 177 of the Second Amended

16   Counterclaim, and denies them on that basis.
17          178.    This alleged claim for relief is not asserted against Valve, and therefore no response
18
     is required from Valve. To the extent a response is required, Valve does not have sufficient
19
     information to admit or deny the allegations in Paragraph 178 of the Second Amended
20
     Counterclaim, and denies them on that basis.
21

22                                    FOURTH CAUSE OF ACTION

23      (Common Law Trademark Infringement and Unfair Competition – Against Stardock)

24          179.    Valve realleges and incorporates herein by reference its responses to Paragraphs 1
25   through 178 above as if set forth in full.
26

27

28                                                    27                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 28 of 40



 1          180.   This alleged claim for relief is not asserted against Valve, and therefore no response
 2   is required from Valve. To the extent a response is required, Valve does not have sufficient
 3
     information to admit or deny the allegations in Paragraph 180 of the Second Amended
 4
     Counterclaim, and denies them on that basis.
 5
            181.   This alleged claim for relief is not asserted against Valve, and therefore no response
 6

 7   is required from Valve. To the extent a response is required, Valve does not have sufficient

 8   information to admit or deny the allegations in Paragraph 181 of the Second Amended

 9   Counterclaim, and denies them on that basis.
10
            182.   This alleged claim for relief is not asserted against Valve, and therefore no response
11
     is required from Valve. To the extent a response is required, Valve does not have sufficient
12
     information to admit or deny the allegations in Paragraph 182 of the Second Amended
13
     Counterclaim, and denies them on that basis.
14

15          183.   This alleged claim for relief is not asserted against Valve, and therefore no response

16   is required from Valve. To the extent a response is required, Valve does not have sufficient
17   information to admit or deny the allegations in Paragraph 183 of the Second Amended
18
     Counterclaim, and denies them on that basis.
19
            184.   This alleged claim for relief is not asserted against Valve, and therefore no response
20
     is required from Valve. To the extent a response is required, Valve does not have sufficient
21

22   information to admit or deny the allegations in Paragraph 184 of the Second Amended

23   Counterclaim, and denies them on that basis.

24          185.   This alleged claim for relief is not asserted against Valve, and therefore no response
25   is required from Valve. To the extent a response is required, Valve does not have sufficient
26

27

28                                                   28                     CASE NO. 4:17-CV-07025-SBA

             COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
      DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 29 of 40



 1   information to admit or deny the allegations in Paragraph 185 of the Second Amended
 2   Counterclaim, and denies them on that basis.
 3
            186.    This alleged claim for relief is not asserted against Valve, and therefore no response
 4
     is required from Valve. To the extent a response is required, Valve does not have sufficient
 5
     information to admit or deny the allegations in Paragraph 186 of the Second Amended
 6

 7   Counterclaim, and denies them on that basis.

 8                                      FIFTH CAUSE OF ACTION

 9         (Unfair Competition (Cal. Bus. & Prof. Code § 17200 et seq.) – Against Stardock)
10
            187.    Valve realleges and incorporates herein by reference its responses to Paragraphs 1
11
     through 186 above as if set forth in full.
12
            188.    This alleged claim for relief is not asserted against Valve, and therefore no response
13
     is required from Valve. To the extent a response is required, Valve does not have sufficient
14

15   information to admit or deny the allegations in Paragraph 188 of the Second Amended

16   Counterclaim, and denies them on that basis.
17          189.    This alleged claim for relief is not asserted against Valve, and therefore no response
18
     is required from Valve. To the extent a response is required, Valve does not have sufficient
19
     information to admit or deny the allegations in Paragraph 189 of the Second Amended
20
     Counterclaim, and denies them on that basis.
21

22          190.    This alleged claim for relief is not asserted against Valve, and therefore no response

23   is required from Valve. To the extent a response is required, Valve does not have sufficient

24   information to admit or deny the allegations in Paragraph 190 of the Second Amended
25   Counterclaim, and denies them on that basis.
26

27

28                                                    29                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 30 of 40



 1                                      SIXTH CAUSE OF ACTION
 2         (Cancellation of U.S. Trademark Registration No. 2,046,036 – Against Stardock)
 3
            191.    Valve realleges and incorporates herein by reference its responses to Paragraphs 1
 4
     through 190 above as if set forth in full.
 5
            192.    This alleged claim for relief is not asserted against Valve, and therefore no response
 6

 7   is required from Valve. To the extent a response is required, Valve does not have sufficient

 8   information to admit or deny the allegations in Paragraph 192 of the Second Amended

 9   Counterclaim, and denies them on that basis.
10
                                     SEVENTH CAUSE OF ACTION
11
                                      (Conversion – Against Stardock)
12
            193.    Valve realleges and incorporates herein by reference its responses to Paragraphs 1
13
     through 192 above as if set forth in full.
14

15          194.    This alleged claim for relief is not asserted against Valve, and therefore no response

16   is required from Valve. To the extent a response is required, Valve does not have sufficient
17   information to admit or deny the allegations in Paragraph 194 of the Second Amended
18
     Counterclaim, and denies them on that basis.
19
            195.    This alleged claim for relief is not asserted against Valve, and therefore no response
20
     is required from Valve. To the extent a response is required, Valve does not have sufficient
21

22   information to admit or deny the allegations in Paragraph 195 of the Second Amended

23   Counterclaim, and denies them on that basis.

24          196.    This alleged claim for relief is not asserted against Valve, and therefore no response
25   is required from Valve. To the extent a response is required, Valve does not have sufficient
26

27

28                                                    30                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 31 of 40



 1   information to admit or deny the allegations in Paragraph 196 of the Second Amended
 2   Counterclaim, and denies them on that basis.
 3
            197.    This alleged claim for relief is not asserted against Valve, and therefore no response
 4
     is required from Valve. To the extent a response is required, Valve does not have sufficient
 5
     information to admit or deny the allegations in Paragraph 197 of the Second Amended
 6

 7   Counterclaim, and denies them on that basis.

 8                                    EIGHTH CAUSE OF ACTION

 9                 (Declaratory Judgment re: Trademark Rights – Against Stardock)
10
            198.    Valve realleges and incorporates herein by reference its responses to Paragraphs 1
11
     through 197 above as if set forth in full.
12
            199.    This alleged claim for relief is not asserted against Valve, and therefore no response
13
     is required from Valve. To the extent a response is required, Valve does not have sufficient
14

15   information to admit or deny the allegations in Paragraph 199 of the Second Amended

16   Counterclaim, and denies them on that basis.
17          200.    This alleged claim for relief is not asserted against Valve, and therefore no response
18
     is required from Valve. To the extent a response is required, Valve does not have sufficient
19
     information to admit or deny the allegations in Paragraph 200 of the Second Amended
20
     Counterclaim, and denies them on that basis.
21

22          201.    This alleged claim for relief is not asserted against Valve, and therefore no response

23   is required from Valve. To the extent a response is required, Valve does not have sufficient

24   information to admit or deny the allegations in Paragraph 201 of the Second Amended
25   Counterclaim, and denies them on that basis.
26

27

28                                                    31                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 32 of 40



 1          202.    This alleged claim for relief is not asserted against Valve, and therefore no response
 2   is required from Valve. To the extent a response is required, Valve does not have sufficient
 3
     information to admit or deny the allegations in Paragraph 202 of the Second Amended
 4
     Counterclaim, and denies them on that basis.
 5
            203.    This alleged claim for relief is not asserted against Valve, and therefore no response
 6

 7   is required from Valve. To the extent a response is required, Valve does not have sufficient

 8   information to admit or deny the allegations in Paragraph 203 of the Second Amended

 9   Counterclaim, and denies them on that basis.
10
            204.    This alleged claim for relief is not asserted against Valve, and therefore no response
11
     is required from Valve. To the extent a response is required, Valve does not have sufficient
12
     information to admit or deny the allegations in Paragraph 204 of the Second Amended
13
     Counterclaim, and denies them on that basis.
14

15                                     NINTH CAUSE OF ACTION

16                                 (Fraud – Against Stardock and GOG)
17          205.    Valve realleges and incorporates herein by reference its responses to Paragraphs 1
18
     through 204 above as if set forth in full.
19
            206.    This alleged claim for relief is not asserted against Valve, and therefore no response
20
     is required from Valve. To the extent a response is required, Valve does not have sufficient
21

22   information to admit or deny the allegations in Paragraph 206 of the Second Amended

23   Counterclaim, and denies them on that basis.

24          207.    This alleged claim for relief is not asserted against Valve, and therefore no response
25   is required from Valve. To the extent a response is required, Valve does not have sufficient
26

27

28                                                    32                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 33 of 40



 1   information to admit or deny the allegations in Paragraph 207 of the Second Amended
 2   Counterclaim, and denies them on that basis.
 3
            208.   This alleged claim for relief is not asserted against Valve, and therefore no response
 4
     is required from Valve. To the extent a response is required, Valve does not have sufficient
 5
     information to admit or deny the allegations in Paragraph 208 of the Second Amended
 6

 7   Counterclaim, and denies them on that basis.

 8          209.   This alleged claim for relief is not asserted against Valve, and therefore no response

 9   is required from Valve. To the extent a response is required, Valve does not have sufficient
10
     information to admit or deny the allegations in Paragraph 209 of the Second Amended
11
     Counterclaim, and denies them on that basis.
12
            210.   This alleged claim for relief is not asserted against Valve, and therefore no response
13
     is required from Valve. To the extent a response is required, Valve does not have sufficient
14

15   information to admit or deny the allegations in Paragraph 210 of the Second Amended

16   Counterclaim, and denies them on that basis.
17          211.   This alleged claim for relief is not asserted against Valve, and therefore no response
18
     is required from Valve. To the extent a response is required, Valve does not have sufficient
19
     information to admit or deny the allegations in Paragraph 211 of the Second Amended
20
     Counterclaim, and denies them on that basis.
21

22          212.   This alleged claim for relief is not asserted against Valve, and therefore no response

23   is required from Valve. To the extent a response is required, Valve does not have sufficient

24   information to admit or deny the allegations in Paragraph 212 of the Second Amended
25   Counterclaim, and denies them on that basis.
26

27

28                                                   33                     CASE NO. 4:17-CV-07025-SBA

             COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
      DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 34 of 40



 1          213.    This alleged claim for relief is not asserted against Valve, and therefore no response
 2   is required from Valve. To the extent a response is required, Valve does not have sufficient
 3
     information to admit or deny the allegations in Paragraph 213 of the Second Amended
 4
     Counterclaim, and denies them on that basis.
 5
            214.    This alleged claim for relief is not asserted against Valve, and therefore no response
 6

 7   is required from Valve. To the extent a response is required, Valve does not have sufficient

 8   information to admit or deny the allegations in Paragraph 214 of the Second Amended

 9   Counterclaim, and denies them on that basis.
10
                                     TENTH CAUSE OF ACTION
11
                                    (Breach of Contract – Against GOG)
12
            215.    Valve realleges and incorporates herein by reference its responses to Paragraphs 1
13
     through 214 above as if set forth in full.
14

15          216.    This alleged claim for relief is not asserted against Valve, and therefore no response

16   is required from Valve. To the extent a response is required, Valve does not have sufficient
17   information to admit or deny the allegations in Paragraph 216 of the Second Amended
18
     Counterclaim, and denies them on that basis.
19
            217.    This alleged claim for relief is not asserted against Valve, and therefore no response
20
     is required from Valve. To the extent a response is required, Valve does not have sufficient
21

22   information to admit or deny the allegations in Paragraph 217 of the Second Amended

23   Counterclaim, and denies them on that basis.

24          218.    This alleged claim for relief is not asserted against Valve, and therefore no response
25   is required from Valve. To the extent a response is required, Valve does not have sufficient
26

27

28                                                    34                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 35 of 40



 1   information to admit or deny the allegations in Paragraph 218 of the Second Amended
 2   Counterclaim, and denies them on that basis.
 3
            219.    This alleged claim for relief is not asserted against Valve, and therefore no response
 4
     is required from Valve. To the extent a response is required, Valve does not have sufficient
 5
     information to admit or deny the allegations in Paragraph 219 of the Second Amended
 6

 7   Counterclaim, and denies them on that basis.

 8                                  ELEVENTH CAUSE OF ACTION

 9                 (Contributory Copyright Infringement – Against Valve and GOG)
10
            220.    Valve realleges and incorporates herein by reference its responses to Paragraphs 1
11
     through 219 above as if set forth in full.
12
            221.    Valve denies the allegations in Paragraph 221 to the extent they pertain to Valve.
13
     Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
14

15   221 of the Second Amended Counterclaim, and denies them on that basis.

16          222.    Valve denies the allegations in Paragraph 222 to the extent they pertain to Valve.
17   Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
18
     222 of the Second Amended Counterclaim, and denies them on that basis.
19
            223.    Valve denies the allegations in Paragraph 223 to the extent they pertain to Valve.
20
     Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
21

22   223 of the Second Amended Counterclaim, and denies them on that basis.

23          224.    Valve denies the allegations in Paragraph 224 to the extent they pertain to Valve.

24   Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
25   224 of the Second Amended Counterclaim, and denies them on that basis.
26
            225.    Valve denies the allegations in Paragraph 225 to the extent they pertain to Valve.
27

28                                                    35                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 36 of 40



 1   Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
 2   225 of the Second Amended Counterclaim, and denies them on that basis.
 3
            226.    Valve denies the allegations in Paragraph 226 to the extent they pertain to Valve.
 4
     Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
 5
     226 of the Second Amended Counterclaim, and denies them on that basis.
 6

 7                                   TWELFTH CAUSE OF ACTION

 8                   (Vicarious Copyright Infringement – Against Valve and GOG)

 9          227.    Valve realleges and incorporates herein by reference its responses to Paragraphs 1
10
     through 226 above as if set forth in full.
11
            228.    Valve denies the allegations in Paragraph 228 to the extent they pertain to Valve.
12
     Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
13
     228 of the Second Amended Counterclaim, and denies them on that basis.
14

15          229.    Valve denies the allegations in Paragraph 229 to the extent they pertain to Valve.

16   Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
17   229 of the Second Amended Counterclaim, and denies them on that basis.
18
            230.    Valve denies the allegations in Paragraph 230 to the extent they pertain to Valve.
19
     Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
20
     230 of the Second Amended Counterclaim, and denies them on that basis.
21

22          231.    Valve denies the allegations in Paragraph 231 to the extent they pertain to Valve.

23   Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph

24   231 of the Second Amended Counterclaim, and denies them on that basis.
25          232.    Valve denies the allegations in Paragraph 232 to the extent they pertain to Valve.
26
     Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
27

28                                                  36                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 37 of 40



 1   232 of the Second Amended Counterclaim, and denies them on that basis.
 2          233.    Valve denies the allegations in Paragraph 233 to the extent they pertain to Valve.
 3
     Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
 4
     233 of the Second Amended Counterclaim, and denies them on that basis.
 5
            234.    Valve denies the allegations in Paragraph 234 to the extent they pertain to Valve.
 6

 7   Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph

 8   234 of the Second Amended Counterclaim, and denies them on that basis.

 9          235.    Valve denies the allegations in Paragraph 235 to the extent they pertain to Valve.
10
     Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
11
     235 of the Second Amended Counterclaim, and denies them on that basis.
12
            236.    Valve denies the allegations in Paragraph 236 to the extent they pertain to Valve.
13
     Valve does not have sufficient information to admit or deny the remaining allegations in Paragraph
14

15   236 of the Second Amended Counterclaim, and denies them on that basis.

16
                                RESPONSE TO PRAYER FOR RELIEF
17
            To the extent that this section requires a response, Valve denies that Defendants are entitled
18
     to any relief whatsoever from any of the claims alleged in their purported Second Amended
19
20   Counterclaim asserted against Valve, including any of the relief alleged and listed in the Second

21   Amended Counterclaim’s Prayer for Relief.

22                                         GENERAL DENIAL
23
            Valve further denies each and every allegation in the Second Amended Counterclaim that
24
     is not specifically admitted, denied, or otherwise responded to in this Answer.
25
     ///
26
     ///
27

28                                                   37                      CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 38 of 40



 1                                     AFFIRMATIVE DEFENSES
 2                                 FIRST AFFIRMATIVE DEFENSE
 3
            Defendants fail to state a claim upon which relief may be granted.
 4
                                  SECOND AFFIRMATIVE DEFENSE
 5
             Defendants are not entitled to injunctive relief because, among other things, there is no risk
 6

 7   of irreparable harm and money damages would be adequate for any harm herein alleged.

 8                                 THIRD AFFIRMATIVE DEFENSE

 9          One or more of Defendants’ claims are barred by preemption.
10
                                  FOURTH AFFIRMATIVE DEFENSE
11
            Defendants’ copyright claims are barred because Valve is immune from liability under one
12
     or more of the safe harbors provided under the Digital Millennium Copyright Act, 17 U.S.C. § 512.
13

14                                 FIFTH AFFIRMATIVE DEFENSE
15          Defendants’ claims are barred, in whole or in part, in that Defendants authorized, consented
16   to, and/or acquiesced in Valve’s alleged actions.
17                                 SIXTH AFFIRMATIVE DEFENSE
18          Defendants’ claims are barred by the doctrine of fair use.
19                               SEVENTH AFFIRMATIVE DEFENSE
20          Defendants’ copyright claims are barred by the merger doctrine, and therefore Defendants
21   cannot establish ownership of any valid and enforceable copyrights and infringement of any such
22   alleged copyrights.
23                                EIGHTH AFFIRMATIVE DEFENSE
24          Defendants’ copyright claims are barred by the doctrine of scènes à faire, and therefore
25   Defendants cannot establish ownership of any valid and enforceable copyrights and infringement
26   of any such alleged copyrights.
27

28                                                    38                     CASE NO. 4:17-CV-07025-SBA

              COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 39 of 40



 1                                 NINTH AFFIRMATIVE DEFENSE

 2          Defendants’ claims are barred, in whole or in part, by the doctrine of unclean hands.

 3                                TENTH AFFIRMATIVE DEFENSE

 4          Defendants’ claims are barred, in whole or in part, by the statute of limitations.

 5                              ELEVENTH AFFIRMATIVE DEFENSE

 6          Defendants’ claims are barred by the doctrines of estoppel, laches, release, and waiver.

 7                            ADDITIONAL AFFIRMATIVE DEFENSES

 8          Valve reserves the right to supplement its affirmative defenses as discovery progresses and

 9   additional information becomes available.
10                                           JURY DEMAND

11          Valve demands a trial by jury on all issues so triable.

12

13   Dated: December 7, 2018                      Respectfully submitted,
14
                                                  NIXON PEABODY LLP
15

16                                                By:     /s/ Deanna R. Kunze
17                                                Robert A. Weikert (Bar No. 121146)
                                                  rweikert@nixonpeabody.com
18                                                Dawn N. Valentine (Bar No. 206486)
                                                  dvalentine@nixonpeabody.com
19                                                NIXON PEABODY LLP
                                                  One Embarcadero Center
20                                                San Francisco, California 94111-3600
                                                  Tel: (415) 984-8200
21                                                Fax: (415) 984-8300
22                                                David L. May (appearance pro hac vice)
                                                  dmay@nixonpeabody.com
23                                                Jennette E. Wiser (appearance pro hac vice)
                                                  jwiser@nixonpeabody.com
24                                                NIXON PEABODY LLP
                                                  799 9th Street NW
25                                                Washington, DC 20001-4501
                                                  Tel: (202) 585-8000
26                                                Fax: (202) 585-8080
27

28                                                   39                      CASE NO. 4:17-CV-07025-SBA

             COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
      DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
     Case 4:17-cv-07025-SBA Document 101 Filed 12/07/18 Page 40 of 40



 1                                     Deanna R. Kunze (appearance pro hac vice)
                                       dkunze@nixonpeabody.com
 2                                     Jason T. Kunze (appearance pro hac vice)
                                       jkunze@nixonpeabody.com
 3                                     NIXON PEABODY LLP
                                       70 West Madison Street, 35th Floor
 4                                     Chicago, IL 60602
                                       Tel: (312) 977-4400
 5                                     Fax: (312) 977-4405

 6                                     Attorneys for Valve Corporation
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                       40                    CASE NO. 4:17-CV-07025-SBA

            COUNTER-DEFENDANT VALVE CORPORATION’S ANSWER AND AFFIRMATIVE
     DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
